DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-8, 10-15, 17, 19, 20, 23, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 14, 19, and 23 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest an apparatus, system, medium, or method, further comprising: determine a nature of the difference, the nature of the difference to distinguish between when the 3D model is generated with a missing portion of the object and when the 3D model is generated with a duplicative portion of the object, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 14, 19, and 23).  It is noted that the closest prior art, Rohaly et al. (US Pub. 2011/0043613), hereinafter Rohaly, shows at least one memory; instructions; processor circuitry to execute the instructions to: determine a three-dimensional (3D) position of an object detected within a first image of an environment and within a second image of the environment, the first image captured by a first camera in a first location relative to the environment, the second image captured by a second camera in a second location relative to the environment different than the first location; generate a 3D model of the environment and the object based on the first image and the second image; detect a difference between the 3D position of the object and the 3D model; determine a level of confidence that the 3D model contains an error based on the difference; in response to the level of confidence satisfying a threshold value.  However, Rohaly fails to disclose or suggest the 3D position defined relative to a real-world 3D space corresponding to the environment in which the object is located, determine a nature of the difference, the nature of the difference to distinguish between when the 3D model is generated with a missing portion of the object and when the 3D model is generated with a duplicative portion of the object; and automatically modify the 3D model based on the determined nature of the difference by adding the missing portion of the object or removing the duplicative portion of the object.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613